DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered. 
Response to arguments regarding the drawings.
Applicant disagrees with the examiner’s assertion of how can landmarking be automated when the generic anatomical 3D model is not connected to the automated landmark identification step. Applicant argues landmarks can be any of a variety of identifiable locations on the body and the generic anatomical model and information concerning landmarks contained therein is only needed for comparison to the body part model once landmarks in the body part model have been identified to determine differences therebetween. The examiner does not understand this argument. The figure says “automated” landmark ID. How are the landmarks automatically identified if not by using some generic model? For instance, par. 112 of the published application states “Then the AI program with a pre-programmed database is used to automatically recognise surface landmarks on the model”. Based on the specification, the examiner maintains that it is unclear how automated landmark identification can be performed separately from the generic model and AI. 
Applicant argues the FEA step includes two flows and says the diagram includes one flow between the FEA and the 3D patient model, where the stresses in both the different patient tissue types and in the implant are simulated. However, this is unclear because no implant appears to be involved in this step in the figure (3D patient model goes to automated landmark identification which goes to FEA). It is unclear what the FEA analyzes in this path. The specification does not disclose FEA of just the patient model. 
Regarding the two mentions of AI in the flow chart, applicant argues that while this may be the same AI program in both blocks, it is performing the two functions described in the specification at different times during the process. The examiner appreciates that there are two different steps/times but maintains the figure is unclear since it recites “AI” without any mention of what is happening in the steps. See the objection to the drawings below for further discussion of why the amendment to the drawings has not been entered.
Response to arguments regarding the rejection under 35 U.S.C. 112(a)
Applicant’s arguments regarding claims 32 and 39 being directed to new matter are persuasive and the rejection is withdrawn. Arguments regarding claim 40 are not persuasive. Applicant argues given the open-ended nature of the specification, a person of ordinary skill in the art would be aware of the applicability of the present invention to the types of soft tissue noted in claim 40. This does not meet the standard required for written description. The specification must include a written description of the invention in full, clear, concise, and exact terms. There is no disclosure of several of the specific tissues claimed. Namely, the specification does not disclose that landmarks include bone marrow, lymph, blood, or nerve tissue.
Response to arguments regarding the rejection under 35 U.S.C. 103
	Regarding claims 25 and 32, applicant argues Mahfouz is comparing anatomy, creating an anatomical atlas, and then creating generic implants which is distinct from the claimed use of a difference between generic and patient-specific anatomical landmarks as input parameters in an automatic parametric design process. Applicant argues that it is what is done with the measured “difference” that is thought to be particularly inventive. The examiner notes that no algorithms or calculations are disclosed for how the measured differences are used to design the implant. This implies that such technology and methods are known/conventional in the art of modeling implants based on generic models. If the difference, which applicant appears to be interpreting more narrowly than is claimed, is particularly inventive, one would think greater detail would be provided in the specification regarding how the difference in landmarks is used to design the implants. The specification broadly and generically states that landmarks from a generic model are compared to landmarks on a patient model and from this, an implant design is proposed. Applicant argues that Mahfouz does not teach the differences between the generic and patient landmarks are used to generate the implant model and instead the differences are only used in the statistical atlas creation and in propagation and simple geometric fitting. This is not persuasive because geometric fitting is part of generating an implant model, therefore this shows that the landmark data, including differences between generic and specific landmarks, are used in generating an implant model. Applicant argues the main difference between Mahfouz and the present application is that Mahfouz does not teach a parametric design process, whereas the present application does. Applicant states Mahfouz is concerned with a statistical approach, rather than a parametric approach. These arguments are not persuasive because Mahfouz clearly discloses using the differences in landmark data, which is at least considered to be determined during mapping, to generate an implant model. While Mahfouz partially uses a statistical approach, this does not mean Mahfouz doesn’t also use a parametric approach. For instance, Mahfouz discloses automatically optimizing implant contours and a comparison of generic landmarks to patient specific landmarks is inherent during identifying landmarks of a body model since the landmarks are based on landmarks of a generic model. The information determined from the landmarks are parameters which are used in the automatic optimization of the implant contours. Therefore, it is clear that the system of Mahfouz is capable of using landmark data, which inherently includes a difference between generic and patient specific anatomical landmarks as input parameters since landmarking is required for the design process.
	Regarding Ozen, applicant argues Ozen is not from the field of endeavor of automated parametric design and is therefore not analogous art. This is not persuasive because Ozen is very clearly analogous art since Ozen is specifically directed to a system for designing an implant, which is in the same field of endeavor.
Regarding claim 32, applicant argues in Mahfouz, discussion of muscles/tendons is only discussed in the context of connection points and Mahfouz does not disclose a system configured for design of an implant for use on bone and soft tissue. This is not persuasive because this is directed to the intended use of the device. The system of Mahfouz is capable of being used to design an implant for use on bone and soft tissue. Claim 32 is not a method claim. Claim 32 does not actually require any steps related to modeling bone and soft tissue. The claim only requires that the anatomical landmarks comprise representations of soft tissue and bone, which the examiner has explained Mahfouz discloses. The new limitation does not add anything to the claim since the body part is not (and cannot be) positively claimed.
Drawings
Amendments to the drawings were received on 7/26/2022.  These drawings are unacceptable and have not been entered because amended Figure 23 is unclear. In the oval reciting “Automated Landmark Identification” it is unclear what is being landmarked and how it can be automated when the generic anatomical 3D Model is not connected to this step. In the oval which recites “Surgeon Verify/Augment” it is unclear what is being verified or augmented? Is this related to landmarks or an implant? In the circle labeled “FEA” it is unclear what is being analyzed since no implants are defined above FEA. There are two instances of AI which is unclear. Why does FEA go back to 3D Patient Model? What does “Parameters” refer to? Overall, the steps don’t seem to flow in the same order as described in the specification or in the claims, and there appear to be missing steps/components in the right side of the diagram. There is also no end to the flow chart and the process seems to go on forever. In other words, there is no final implant design or fabrication. For these reasons the drawing is unclear and has not been entered.
Since the amended drawings have not been entered, the previous (original) objection to the drawings remains. The drawings filed 5/16/2018 are objected to because figure 23 contains several inconsistencies and ambiguities with the claimed invention. Figure 23 is unclear because in par. [00114] of the specification, the specification states “The AI Program comes with a generic 3D patient model with anatomical landmarks” but the “Generic 3D Patient model” block is separate from the AI block. Figure 23 is further unclear because it is unclear what is meant by “Initial Landmark” after “Recognition of surface landmark of anatomical structure”. How does the “Initial landmark” relate to the step above? Also, what design is edited manually in the “Edit Design Manually” block? No design has been created prior to this step. An implant is not brought up prior to the “Edit Design Manually” block. Note: none of the drawing amendments have been entered so any changes to the drawings should be made from the original drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 lists various types of soft tissue, however, only connective tissue, tendons and ligaments are disclosed in the specification. All other materials in claim 40 are directed to new matter not disclosed in the specification therefore claim 40 is directed to new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz 8,831,302 (hereafter referred to as Mahfouz) in view of Anderson et al. 2010/0191100 (hereafter referred to as Anderson) in view of Ozen 2011/0295565 (hereafter referred to as Ozen).
Regarding claim 25, Mahfouz discloses a system configured to design an implant for use in the body, the system comprising a three dimensional scanner (col.9, ll.18-20 discloses CT/MRI images which require a 3D scanner), an implant fabrication system (see rapid prototype manufacturing equipment in col.9, ll.45-46), a processor in operative communication with the three dimensional scanner and the implant fabrication system (considered the computer performing the analysis), and a non-transitory, computer-readable storage medium (considered the software for performing the method) comprising at least one generic patient model (considered one of the models already in the smart database for instance see col.7, ll.14-16) configured to cause the processor to perform a method of designing an implant for use in the body, the method comprising scanning a patient body part using the three dimensional scanner and generating a body-part model comprising a 3D in-silico model of the patient body part from the scan (col.9, ll.18-21 discloses an exemplary method allows adding bones from CT or MRI wherein the bones can be from a live patient; the live patient is equivalent to a specific patient as opposed to generic patient data), identifying patient-specific anatomical landmarks in the body part model (see landmarking in col.4, ll.36-39 and col.9, ll.4-8), identifying differences between patient-specific anatomical landmarks and anatomical landmarks stored in the generic patient model (this reads on the landmarking step of col.9, ll.47-col.10, l.29 which inherently identifies differences between patient specific and generic patient landmarks), storing data concerning differences between anatomical landmarks in the generic patient model and the body part model and refining the generic patient model using the stored data concerning differences between anatomical landmarks in the generic patient model and the body part model, thereby creating a refined generic patient model with its own anatomical landmarks (see col.10, ll.40-44 which discloses landmarks are automatically generated once a new bone has been added to the Smart Database and see col.11, ll.37-41 which discloses new landmarks can be propagated throughout the rest of the statistical atlas database which the examiner considers refining a generic patient model), generating an implant model based on a comparison of the differences between patient-specific anatomical landmarks identified in the body part model and anatomical landmarks stored in the generic patient model, the implant model comprising a 3D, in-silico model of an implant configured for implantation on the patient body part (col.9, ll.40-43 discloses landmarks are used to design the implant), wherein the implant model has an abutment surface that is a negative of a surface of the body part model (see fig.24 which shows a femoral implant model with a bone contacting surface which is a negative of a bone model surface), predicting stresses on the bone-implant interface using inputted patient data (col.15, ll.4-15 discloses simulating stress distribution), and producing an implant based on the implant model using the implant fabricator (col.9, ll.45-46 discloses CAD models may be generated for new implants and sent directly to rapid prototype manufacturing equipment). While Mahfouz discloses the invention substantially as claimed, Mahfouz does not disclose the step of anonymizing patient-specific anatomical landmarks in the body part model.
Anderson discloses patient modeling software, in the same field of endeavor, wherein patient data is de-identified before being stored in a database for the purpose of preserving confidentiality and impartiality of the data and to comply with applicable laws (par.88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to de-identify the data of new patient data added to the system of Mahfouz (this includes landmark data) in order to preserve confidentiality of the patient and comply with applicable laws as taught by Anderson. While Mahfouz in view of Anderson discloses the invention substantially as claimed and as discussed above, Mahfouz in view of Anderson does not disclose predicting fatigue stresses on the implant model using inputted patient data and regenerating the implant model in-silico until the fatigue stresses are within a threshold value.
Ozen teaches a system for designing an implant, in the same field of endeavor, wherein the system uses finite element analysis to predict fatigue stresses on implant and bone models and regenerates the implant model until the fatigue stresses are within a threshold value (pars. 36-38) for the purpose of obtaining an optimal implant design (abstract and par.39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include predicting fatigue stresses on the implant and bone models as taught by Ozen in the finite element analysis of Mahfouz in view of Anderson and to include the step of regenerating the implant model until the fatigue stresses are within a threshold value as taught by Ozen in the method of Mahfouz in view of Anderson in order to optimize the implant design which provides a more robust implant with an optimized fatigue life cycle during realistic operating conditions (Ozen par.52).
Regarding claim 32, Mahfouz in view of Anderson in view of Ozen discloses the invention as discussed above with respect to claim 25. Regarding the additional limitation of wherein anatomical landmarks stored in the generic body part model (interpreted as the at least one generic patient model) comprise representations of soft tissue as well as bone, Mahfouz col.5, ll. 55-62 teaches the landmark editor can define origins and insertions of muscles/tendons and ligaments (considered soft tissue) and these origins and insertions of soft tissue are considered “representations of soft tissue” since they represent where the soft tissue connects to bone. Also, Ozen teaches a model wherein at least muscles are represented as attached to bone (Ozen figs. 3 and 4) for the purpose of being used as inputs in a finite element model used in implant optimization (Ozen par.33). Therefore, it would have been obvious to add muscle representations as taught by Ozen to the model of Mahfouz in order to provide more data for optimizing the implant design. Regarding the new limitation of “wherein the patient body part comprises bone and soft tissue”, a patient body part is not positively claimed (and cannot be claimed or a 101 rejection would result). The system of Mahfouz in view of Anderson in view of Ozen is capable of scanning a patient body part which has bone and soft tissue. Finally, Mahfouz is directed to a system for modeling bone and soft tissue as discussed above.
Regarding claims 26 and 33, see Mahfouz col.14, ll.25-44 which discloses modeling implant placement. Also see Ozen pars. 39 and 52 which disclose at least modeling screw placement prior to surgical placement.
Regarding claims 27 and 34, see Ozen pars.36-38 which teaches validating the structural integrity of the implant through simulation which was discussed above in claim 25. The system taught by Ozen uses data directed to patient specific daily living conditions (par.37).
Regarding claims 28 and 35, see Mahfouz col.15, ll.4-15 which discloses using FEA to predict a loading pattern on a body part and Ozen pars. 36-38 which disclose finite element analysis to predict a loading pattern on a body part.
Regarding claims 29 and 36, see Mahfouz col.12, ll.40-41 and col.14, ll.45-46 which disclose a user may use intelligent tools to manually manipulate the implant design. This is considered manually inputted data.
Regarding claims 31 and 37, see Mahfouz col.9, ll.40-43 which discloses landmarks are used to perform measurements which are statistically evaluated and used to design new implants, and see Mahfouz col.12, ll.36-41 which discloses the system is able to automatically optimize implant contours. 
Regarding claim 38, Mahfouz discloses the system is able to automatically optimize implant contours (col.12, ll.36-41) which is considered an automatic parametric design process. Mahfouz also discloses using FEA to simulate stress distribution on the bone-implant interface (col.15, ll.4-15), however, Mahfouz does not necessarily disclose that FEA is part of the automatic parametric design process. 
Ozen teaches a system for designing an implant, in the same field of endeavor, wherein the system uses finite element analysis as part of an automated process for optimizing a particular implant subject to selected criteria (par.43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use FEA in the automatic parametric design process as taught by Ozen in the system of Mahfouz in order to provide more data for optimizing the implant design. A system that automatically performs the steps has the obvious advantage of simplifying steps for the user.
Regarding claim 39, as discussed above with respect to claim 32, Ozen teaches models wherein at least muscles are represented as attached to bone (figs. 3 and 4; par.33).
Regarding claim 40, Mahfouz teaches insertions and origins of muscles/tendons and ligaments (col.5, ll. 55-62) and Ozen teaches at least muscle tissue is represented (par.26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahfouz 11,426,281 discloses a system for designing a patient-specific orthopedic implant.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774